Temple, C.
— Plaintiff appeals from the judgment and order refusing a new trial.
The action is to quiet title to a strip of land in Los Angeles sixteen feet wide, extending westerly from Main Street, along Second Street, and constituting a portion of Second Street as now laid out and used.
The answer denies the title of plaintiff, avers title in defendant, and dedication of the land as a public street.
It is admitted that Los Angeles was a Mexican pueblo, and continued to be such until its organization under the laws of the state in 1850, and that the land was a portion of the pueblo lands.
In 1842, Tomas Urquidez took possession of a tract of land which included the land in controversy, and erected an adobe building which extended entirely across what now Second Street, near the junction of Main and Second; and the strip claimed by plaintiff, who derives title from Urquidez, was continuously inclosed and occupied up to 1887.
A patent was issued to the city of Los Angeles for the pueblo lands in 1875, and another in 1876. Plaintiff shows no grant for the lands from the pueblo or the city, or any other source except from Urquidez, and those who succeeded him as grantees. But he claims that possession is evidence of title. Possession is sufficient evidence of title as against a mere trespasser without right, but is of no value as against the patent to the city, unless it constitutes a bar under the statute of limitations.
*527It seems immaterial to this inquiry whether prior to the patent the pueblo had an inchoate title to the lands, or only a limited authority within defined limits over public lands which had been assigned for the use of the public. By the patent, all the lands included in it passed to the city, except such as were held under grant from the pueblo or city, or under grant from Mexican authorities. Under the stipulation, prima facie, the title is in the city, and the plaintiff who seeks a judgment, adjudging him to be the owner, must show by competent proofs title in himself. He has not attempted to show, and does not claim to have, a title from Mexico. Has he, then, acquired title from the pueblo or city, or by adverse holding barred her right?
It may be assumed that the statute did not begin to run against the city until the patent was issued in 1875. There is no evidence of an approved survey of the pueblo lands under the act of Congress of June 14, 1860.
Plaintiff claims that the city has recognized his right, and although his briefs do not make it very clear in what way such recognition can confer title, he seems to argue that in some way the city is estopped from denying his title, or the acts referred to raise the presumption of a grant from the city or pueblo. Where there is a question as to whether one holds in subordination to another or whether he holds adversely, the fact that the title has been recognized is important; but, evidently, mere recognition cannot confer title. There must be something in the nature of an estoppel.
In 1849, the pueblo adopted a map and survey as official. On this map, Second Street appears as now located and used. But at the intersection of Second and Main streets it shows Second Street was occupied by the buildings of plaintiff's predecessor; in other words, that it was not an opened street, and could not be until the buildings were removed. Occupants of the land, claiming *528under Urquidez, have had the land assessed to them, and the city has collected the taxes upon it.
In 1855, one Dryden, claimant of a portion of the property, sold a portion of Second Street to the city, which paid him one thousand dollars therefor, and took his deed. Dryden’s deed covered the balance of the street adjoining plaintiff’s claim, and the calls of the deed bound it upon Anderson’s land. Plaintiff derives title from Anderson.
In 1872, the council referred the matter of the obstruction in Second Street to a committee, which reported that Anderson stood upon his rights.
In 1884, the council passed an ordinance directing proceedings for the condemnation of this strip; and in 1885, another in reference to compensation for the strip.
In all this we see nothing that can estop the city, or tends to raise a presumption of a grant, and the latter is completely disproved by the fact that Anderson petitioned the council for a grant to this and other land on the Urquidez tract. There is no evidence that any claimant under Urquidez ever pretended that there was a grant from the city or the pueblo to Urquidez. So far as the record shows, all disclaimed such grant, and asked for and received, after the controversy arose, deeds from the city.
But the plaintiff claims that the strip is included in a deed from the city to Anderson, upon his petition dated August 6, 1855. He petitioned for the land fronting eighteen yards on Main Street. Previously, February 17, 1855, he had presented a petition showing that he had purchased property which extended five feet “ in a street that is intended to be opened as soon as required. I therefore wish to exchange that same quantity of land for the same quantity on the other side of my lot,” etc.
The petition of August 6th for a deed was referred to a committee, which reported in favor of granting it on condition that Second Street be made his southern boun*529dary, and the council ordered “ that title be given to the petitioner on the conditions mentioned in the report.” The mayor’s report shows that a deed was given to Anderson which described the land as beginning at the corner of Main and Second streets.
The deed itself was offered in evidence, and excluded on the objection of defendant. This ruling is assigned as error. The offered deed also described the land as bounded on Second Street, which it says constitutes the southern boundary. If the plaintiff, in connection with the offer of the deed, proposed to show that it included the land, — and he claims that is shown,—the deed should have been admitted, and then a finding founded upon proper and legal evidence would have been conclusive here. But now, if we can see that the deed, if admitted, would have been of no advantage to appellant, it is not prejudicial error.
As the land granted is bounded upon the line of Second Street, and the description commences with the call for the corner of Second and Main streets, it would seem that the deed does, by express language, exclude the land in controversy; and this, no doubt, is the reason why the court ruled it out. But it is contended that the corner of Second and Main streets, and the call for Second Street as the southern boundary of the land conveyed to Anderson, refers to that street as opened by the purchase from Dryden which is bounded upon the land of Anderson. The Dryden purchase was for sixty-six feet of Second Street, and plaintiff contends that when Anderson asked to exchange five feet in the street for five feet on the other side of his lot, he was claiming five feet of the ground conveyed by Dryden, and by that conveyance made a part of Second Street.
But this reasoning seems forced and far-fetched'. We have not been able to find in the record any evidence that Second Street was then opened to the public.. The deed from Dryden to the city bears date August 15, *5301855. It appears that he was not to give possession for two months after the conveyance. Anderson’s petition in which he offers to exchange bears date February 17, 1855, nearly six months prior to the conveyance. He must, therefore, have referred to the street as marked out on the official map.
Anderson’s petition for a deed is dated August 6,1855, and the order allowing him a deed on condition that he accept it with the boundary on Second Street was made August 30, 1855. The city had not then taken possession. Anderson filed still another petition, September 18, 1855, which also shows that the street had not yet been opened. And then the fact that Anderson’s petition was granted only on condition that he would accept it with the boundary on Second Street shows that they did not give him the land asked for, but required him to give up his claim to the land on Second Street.
But the. presumtion would be, that the point called for is the corner of the streets as fixed on the official map, and the circumstances would be required to show very clearly that something different was intended to justify a different conclusion. But the record does not show that Second Street had been opened to use, or was defined in any way save by the official map.
Appellant contends that the confirmation of the title of the city inures to his benefit under section 14 of the act of Congress passed March 3, 1851. But that section is for the benefit of those who but for it could, and to prevent forfeiture must, have presented their claims individually. Neither Urquidez nor any of those claiming under him have shown a claim which could have been so presented. To have the confirmation and patent inure to his benefit, he must show a grant from the pueblo or city.
Plaintiff has not expressly claimed that he acquired title under the statute of limitations, but perhaps that claim is involved in his contention. The Ord map, *531made in 1849, being the official map of the city, is evidence that as early as 1849 the premises were declared a public street; that it was occupied by a trespasser would not affect the dedication. Such obstruction would not manifest an intention on the part of the city or pueblo to withhold that part of the street from public use, but only that there was an obstruction to be removed.
There was no necessity for an acceptance by the public by using the proposed street to complete the dedication. The city was not only proprietor, but the political authority to lay out, establish, and to accept streets which were offered to the public by way of dedication. In Eureka v. Armstrong, 83 Cal. 623, it was said: “The common council is the only body to accept a dedication. If not, who is there that can give formal acceptance? ”
The pueblo was, or represented, the proprietor. Its authorities also represented the public, and were authorized to lay out streets. In fact, to accomplish the purpose for which pueblos were formed and lands assigned to them, they must do so. Lots cannot be sold or villages built up without streets. At first, streets would naturally exist only on paper. But they were necessary to designate the lots and the different classes of land belonging to a pueblo. Whether they had been accepted and used by the public, so that they could not have been changed or otherwise disposed of by the municipal authorities, is not material to this inquiry. That question seems to have been considered important in San Francisco v. Calderwood, 31 Cal. 585; 91 Am. Dec. 542; and in San Francisco v. Canavan, 42 Cal. 555. In the last case it was said: “ Until accepted, the dedication, whether made by deed or otherwise, may be revoked by the owner of the land”; and this was applied to a supposed dedication by ordinance of a public park. But it does not follow because the city might revoke the dedication until it had been used, that therefore, before such revo? cation, it should not be considered as a park.
*532Of course, no adverse rights could be acquired in this property after it had become a public street.
We think the judgment and order should be affirmed.
Fitzgerald, C., and Vancliee, 0., concurred.
The Court.
— For the reasons given in the foregoing opinion, the judgment and order are affirmed.